Cite as 2017 Ark. App. 170


                 ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No.CV-16-850

                                                 OPINION DELIVERED: MARCH 15, 2017
BROOKSHIRE GROCERY COMPANY
                    APPELLANT APPEAL FROM THE ARKANSAS
                               WORKERS’ COMPENSATION
V.                             COMMISSION
                               [NO. G401760]
CLEON MORGAN, SR.
                      APPELLEE AFFIRMED




                            ROBERT J. GLADWIN, Judge

       Appellant Brookshire Grocery Company files this one-brief appeal from the August

 9, 2016 Arkansas Workers’ Compensation Commission (Commission) opinion in which

 the Commission affirmed and adopted the administrative law judge’s (ALJ) January 14, 2016

 opinion that appellee Cleon Morgan was an employee of appellant at the time of the injury

 and not an independent contractor. We affirm.

       We review a decision of the Commission to determine whether there is substantial

 evidence to support it. Queen v. Nortel Networks, 2013 Ark. App. 523. We review the

 evidence and all reasonable inferences deducible therefrom in the light most favorable to

 the Commission’s findings. Id. It is the Commission’s province to weigh the evidence and

 determine what is most credible. Id. The issue on appeal is not whether we would have

 reached a different result or whether the evidence would have supported a contrary

 conclusion; we will affirm if reasonable minds could reach the Commission’s conclusion.

 Id. Typically, we review only the Commission’s decision, not the ALJ’s; however, when
                                Cite as 2017 Ark. App. 170

the Commission affirms and adopts the ALJ’s opinion as its own, which is true here, we

consider both the ALJ’s decision and the Commission’s opinion. J.B. Hunt Transp. Servs.

Inc. v. Hollingsworth, 2016 Ark. App. 279, 497 S.W.3d 197.

       It is the Commission’s duty, not ours, to make credibility determinations, to weigh

the evidence, and to resolve conflicts in the evidence and testimony. Green v. N. Little Rock

Sch. Dist., 2016 Ark. App. 512. Because the sole issue now before us is the sufficiency of

the evidence, and because the Commission’s opinion adequately explains its decision, we

affirm by memorandum opinion. In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d
63 (1985) (per curiam).

       Affirmed.

       HARRISON and MURPHY, JJ., agree.

       PPGMR Law, PLLC, by: R. Scott Morgan and Patrick Feilke, for appellant.

       No response.




                                             2